PER CURIAM.
We affirm the convictions and sentences but remand the case with instructions to correct several clerical errors in the written sentencing papers. The sentence of 165 months for grand theft in case number 95-2541 should be corrected to reflect that it was a sentence of five years as indicated by the trial court during the sentencing hearing. The sentencing papers must also be corrected so that the state’s agreement to nol pros two of the cases is applied to the right cases and to correctly identify the case that was to be the subject of the court’s order to pay restitution.
Affirmed but remanded.
MINER, ALLEN and PADOVANO, JJ., concur.